Order entered December 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01553-CR
                                      No. 05-13-01554-CR

                             JOHN MICHAEL JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                      Trial Court Cause No. F12-62863-J & F13-00350-J

                                            ORDER
        The Court GRANTS the State’s November 26, 2014 motion for extension of time to file

the State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE